Citation Nr: 1134001	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  92-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


1.  Entitlement to an increased rating for a post operative deviated nasal septum, currently evaluated as 50 percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent for headaches, residuals of traumatic head injury.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case has previously come before the Board.  The Veteran filed a claim of entitlement to service connection for headaches in November 1990.  In May 1995, the Court vacated the September 1993 Board decision, in which service connection for posttraumatic headaches was granted.  In a July 1997 rating decision, service connection for posttraumatic headaches was granted and a 10 percent evaluation was assigned.  A February 1998 Board decision reflects a determination that an appeal as to the evaluations assigned in the July 1997 rating decision for posttraumatic headaches and deviated nasal septum had not been perfected, and in September 1999, the Court vacated the Board's February 1998 decision.  A February 2002 rating decision reflects the AOJ's determination that an appeal in regard to the evaluations had been perfected and a 50 percent evaluation was assigned for the deviated nasal septum, from February 25, 1991, and a 30 percent evaluation was assigned for posttraumatic headaches, from September 11, 1990.  The Board notes that since the increases did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Most recently, in May 2011, the Board remanded the issues to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

In addition, in correspondence received in June 2011, the Veteran's attorney withdrew the appeal in regard to a TDIU, noting that a TDIU has been granted.  As such, a TDIU will not be further addressed and any deficiencies with regard to VCAA in that regard are harmless and nonprejudicial.  

The Veteran was afforded a hearing at the RO in April 1992.  He testified at a VA Central Office (VACO) hearing in Washington, D.C. before a Veterans Law Judge in July 2000.  In addition, he testified before the undersigned in Washington, D.C., via videoconference in October 2009.  A transcript of each of the hearings has been associated with the claims file.  

At the hearing, the Veteran asserted medicine he took for headaches resulted in the development of cancer.  Transcript at 17 (2009).  This claim has not been adjudicated by the RO and is REFERRED to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran's attorney stated that the Veteran is not seeking a TDIU.  Thus, there is no longer a controversy regarding the benefits sought as to a TDIU.

2.  The Veteran is receiving the maximum rating available for a deviated nasal septum under applicable criteria.  The competent evidence does not establish that the disability is manifested by additional symptomatology not contemplated by the schedular criteria; it also does not present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

3.  Prior to July 29, 2009, the competent and probative evidence does not establish headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  From July 29, 2009, there is competent and probative evidence tending to establish posttraumatic headaches are manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability.  The competent evidence does not establish that the disability is manifested by additional symptomatology not contemplated by the schedular criteria; it also does not present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, at any time during the appeal.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board pertaining to entitlement to a TDIU.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101 (2010).

2.  The criteria for an evaluation in excess of 50 percent for post operative deviated nasal septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6502-6521 (2010).

3.  The criteria for a 50 percent rating, but no higher, have been met for headaches, from July 29, 2009, but no earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8199-8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Board notes the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters, dated in August 2003, April 2004, July 2008, March 2010, and May 2011, told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service- connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In regard to the evaluation of posttraumatic headaches, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

The claimant is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the AOJ issued statements and supplemental statements of the case which contained, in pertinent part, the relevant criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).  The Veteran's attorney withdrew the appeal as to a TDIU in June 2011, and thus, any deficiencies with regard to VCAA in that regard are harmless and nonprejudicial.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claims, and found that the error was harmless, as the Board has done in this case).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The claimant's pertinent medical records, to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that a June 2011 Formal Finding of Unavailability reflects the AOJ's determination that the Social Security Administration (SSA) records are unavailable.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded VA examinations, to include in June 2011.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been a material change in the service-connected disabilities since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination reports are thorough and supported by VA outpatient treatment records.  The examination reports and opinions in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in July 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2008). The appellant has withdrawn the appeal in regard to entitlement to a TDIU.  Following the March 2011 remand, the Veteran withdrew the issue of entitlement to a TDIU in June 2011, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to a TDIU and it is dismissed.

Evaluation

Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must also consider the effect of pain on those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, however, an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to October 7, 1996, the criteria pertaining to sinusitis (pansinusitis, ethmoid, frontal, maxillary, sphenoid, Diagnostic Codes 6510 through 6514) provided a maximum 50 percent evaluation following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.96.  

Effective October 7, 1996, a new diagnostic code for evaluating injuries to the pharynx provides that a 50 percent rating is warranted with stricture or obstruction of the pharynx or nasopharynx, or absence of soft palate secondary to trauma, chemical burn, of granulomatous disease, or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  38 C.F.R. § 4.97, Diagnostic Code 6521.

An effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under Diagnostic Code 8100, migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds compliance with VCAA.  Following the Board's May 2011 remand, the Veteran was afforded an adequate VA examination in June 2011, and the evidence is sufficient for the Board to proceed to a decision on the merits.  

In addition, as noted in the May 2011 remand, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU is part of an increased rating claim when such claim is raised by the record.  In correspondence received in June 2011, the Veteran's attorney withdrew the appeal in regard to a TDIU.  As such, a TDIU in association the evaluations on appeal will not be further addressed and any deficiencies with regard to VCAA in that regard are harmless and nonprejudicial.  

Post Operative Deviated Nasal Septum

The Veteran asserts entitlement to a rating in excess of 50 percent for a post operative deviated nasal septum.  Having considered the evidence, the Board finds a higher rating in not warranted at any time during the appeal.  

As reflected in a February 2002 rating decision, the Veteran's post operative deviated nasal septum is evaluated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 6514, prior to October 7, 1996, and as 50 percent disabling under Diagnostic Code 6521 thereafter.  A 50 percent evaluation is the maximum schedular evaluation under these Diagnostic Codes.  

The Board notes that while the February 1997 VA examination report notes a dorsal saddle deformity and a collapse of the vestibule upon inhaling, the rest of the nasal cavity and sinuses were noted to be normal.  In addition, the impression on VA examination in May 1997 was nasal obstruction secondary to nasal valve collapse and also secondary to a right concha bullosa, and the impression of computed tomography (CT) scan was 3mm septal deviation to the left, posteriorly, with no abnormal sinus densities.  Further, while a November 2000 VA treatment record notes a deviated nasal septum and 2+ nasal mucosal edema, and a June 2001 record notes the membranes of the nose were very erythemic with some crusting, the VA May 2003 VA examination report notes the right nostril was only slightly blocked, and normal nasal mucosa, septum and turbinates were noted in private records, dated in March 2003, April 2003, May 2003, and June 2003.  In addition, while the November 2000 record notes no perforation was identified, the February 2004 VA examiner reported a small perforation of the septum, anteriorly.  The February 2004 VA examination report notes some moderate collapse of the nasal valve area upon inspiration, and internasal examination was noted to show the septum to be in fairly good position, and a patent nasal passage, bilaterally, was noted.  Regardless, the competent and probative evidence does not establish a rating in excess of 50 percent is warranted at any time during the appeal.  

The April 2010 VA examination report notes no Wegener's granulomatosis or granulomatous infection, no laryngectomy, and residual of an injury to the pharynx, include nasopharynx.  In addition, the June 2011 VA examination report specifically states there is no Wegener's granulomatosis or granulomatous infection, no laryngectomy, no residual of an injury to the pharynx, including nasopharynx, and no speech impairment.  In the absence of a total laryngectomy, complete organic aphonia, or Wegener's granulomatosis, lethal midline granuloma, or stenosis of the larynx, a rating in excess of 50 percent is not warranted under 38 C.F.R. § 4.124a, Diagnostic Codes 6502-6521.  

The Board notes that a November 1990 VA record notes the Veteran was employed, and he testified to having to leave work on occasion due to headaches, Transcript at 6 (1992) and Transcript at 19-20 (2000).  In addition, while the May 2003 VA examination report notes he had to quit working due to headaches, the September 2007 VA examination report notes he retired in 1996 due to age or duration of work.  Regardless, the June 2011 VA examiner stated that the deviated nasal septum would not interfere with physical or sedentary work.  The Board notes that the 50 percent evaluation assigned, prior to April 2010, contemplates impairment in earning capacity, including loss of time from exacerbations due to a deviated nasal septum.  38 C.F.R. § 4.1.  

The Board further notes that correspondence, received in February 1991, notes the Veteran's spouse was an x-ray technician and present at the time the Veteran was brought in to the hospital following the head injury, and the Board accepts her competent and credible statements in regard to symptoms.  In addition, the Veteran is competent to report his symptoms.  Neither his lay opinion nor that of his spouse, alone, however, is sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  Neither the Veteran nor his spouse are shown to the have the medical expertise to diagnose disorders under applicable criteria providing a rating in excess of 50 percent, such as Wegener's granulomatosis or granulomatous infection, and the like. 

In this case, the Board has accorded more probative value to the VA reports and opinions.  The examiners reviewed the claims file, and the rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his attorney, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Headaches

This matter stems from the appeal of the initial evaluation assigned for headaches as a residual of head injury following a grant of service connection in a September 1997 rating decision, and as reflected in a February 2002 rating decision, a 30 percent evaluation has been assigned, from September 1990.  Thus, the question is whether a rating in excess of 30 percent for headaches is warranted at any time during the appeal period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The AOJ has assigned a 30 percent evaluation under Diagnostic Codes 8199-8100.  Diagnostic Code "8199" represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  In this case, headaches as residuals of a head injury are rated as analogous to migraine headaches under Diagnostic Code 8100.  

The Board notes there is both positive and negative evidence in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Initially, by way of history, the record reflects the Veteran's headaches are a residual of a head injury sustained in a 1952 motor vehicle accident.  In addition, and while the 1952 private treatment records note x-rays showed a questionable skull fracture, no chronic brain syndrome was noted in a July 1987 private record, and evidence for significant brain injury was reported to be lacking on VA examination in September 1991.  The Board notes that while the impression of a September 1991 VA computed tomography (CT) scan of the head was localized left temporal lobe atrophy, no encephalomalacia was identified, no cranial abnormalities were noted, and the examiner stated it was impossible to determine whether the Veteran sustained a skull fracture versus a widened coronal suture since the accident occurred forty years earlier.  In addition, a November 1992 VA opinion notes that while a skull x-ray examination at the time of the accident showed either a slightly opened left coronal suture or a fine line fracture of the left sphenoidal bone extending into the coronal suture line, a skull x-ray examination four days later showed no fracture, and no fracture was shown on x-ray examination in December 1980 or December 1990.  

In addition, mild luciences noted in association with the December 1980 x-rays were noted not to be shown on x-ray examination in December 1990, and thus, determined to be insignificant.  Basic fluid balance was reported to be within normal range in October 2002, and while the May 2003 VA examination report notes a 1-cm scar over the left forehead, no tenderness, no bruit and no pulsations were reported, and temporal pulse was noted to be normal.  The impression of magnetic resonance imaging (MRI) in September 2007 was no acute intracranial abnormality to explain bi-frontal headaches, mild nonspecific white matter changes were noted to be due to chronic small vessel ischemia, and the examiner concluded that there had been no traumatic brain injury.  In this case, the competent and probative evidence does not establish the Veteran sustained a traumatic brain injury at the time of the service-related head injury in 1952.  Therefore, the criteria of Diagnostic Code 8045 are not for application in this case.

The Board notes that while correspondence received in February 1991 is to the effect that the Veteran's spouse was an x-ray technician and on-duty at the time the Veteran was brought in to the hospital immediately following the accident, it is also noted that she did not take care of him at that time, and while she stated she overheard the head of the x-ray department state the injury was a skull fracture, competent and probative evidence does not establish the Veteran sustained a traumatic brain injury at the time of the service-related head injury.  

The Board further notes the December 1980 VA examiner reported headaches were perhaps migraine in type; tension headaches were diagnosed in a June 1984 private record; questionable sinus headache versus tension headache was noted in October 1990; and a September 1991 VA record notes chronic headaches secondary to tension.  Regardless, the September 1991 VA examiner noted that it was most likely the Veteran had chronic posttraumatic headaches related to the head injury and such was the basis of the grant of service connection.  

In regard to the Veteran's assertions in regard as to clinical findings of "calcium (Lacencies)", to include in correspondence received in February 2004, a September 1991 VA treatment record notes recent memory was grossly intact, and an October 1991 record notes the head was normal.  A May 2004 private record reflects the Veteran denied memory loss, and a June 2003 private record reflects he denied not only memory loss, but also headache and syncope.  In addition, the June 2011 VA examination report notes results of cognitive testing were normal, and no history of seizures; autonomic dysfunction; weakness or paralysis; mobility problems; sleep disturbance; malaise, psychiatric symptoms; neurobehavioral change; bowel problems; bladder problems; erectile dysfunction; speech/swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction was reported.  In the absence of competent evidence establishing a traumatic brain injury, the Board finds the most appropriate analogous rating criteria for evaluating the Veteran's service-connected disorder are those found at Diagnostic Code 8100, for migraine headaches, because these criteria most closely relate to the symptomatology and physiology of the Veteran's headaches.  

Turning to the degree of impairment, and having resolved all doubt in the Veteran's favor, a finding in favor of a 50 percent evaluation, but no higher, is warranted, from July 29, 2009, but no earlier.  In that regard, the Veteran provided credible testimony to the effect that as a result of having had to stop taking the specific pain medication that was effective for his headaches due to an unrelated illness three months earlier, the headaches require him to lie down for periods of hours, and that he would be unable to work until the headache was relieved.  Transcript at 11-13 (2009).  Consistent with his testimony are the complaints noted on VA examination April 2010, to include daily headaches with an average duration of about two to three hours, requiring rest in a darkened room for thirty to forty percent of the time, with spots in the eyes, and the June 2011 VA examination report notes hypersensitivity to light and sound.  

In addition to the daily headaches noted on VA examination in June 2011, of which approximately less than half were noted to be prostrating, with symptoms to include photophobia and phonophobia, response to the current medication was noted to be only fair.  The Board notes that while the examiner stated that the Veteran's headache disability would not interfere with sedentary employment, complaints of memory impairment, as well as difficulty concentrating, were noted to be of a moderate degree.  In light of these findings, coupled with the July 1987 private record reflecting a prognosis of increasing symptoms with age, the Board finds the degree of impairment due to the headaches more nearly approximates the criteria for a 50 percent rating, but no higher, from July 29, 2009, but no earlier.  

Prior to July 29, 2009, a rating in excess of 30 percent is not warranted at any time during the appeal.  In that regard, the competent evidence does not establish migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, prior to July 29, 2009, to warrant a higher rating under applicable criteria.  

VA records, dated in June 2008 and April 2009, note no significant focal findings and the Veteran denied any stroke.  In addition, the September 2007 VA examiner reported that the episodes were not prostrating, noting the duration of an attack to be minutes, with no affects on ordinary activity noted and only a mild to moderate affect on chores.  The impression of magnetic resonance imaging (MRI) in September 2007 was no acute intracranial abnormality to explain the Veteran's progressive bi-frontal headache, and a May 2007 VA record notes intermittent headaches.  Additionally, a July 2006 record notes headache medications were effective, and no visual changes, facial paresthesia, or facial or motor weakness was reported in August 2006.  

The Board notes that while the February 2004 VA neurologic examination report notes complaints of almost constant, daily headaches associated with nausea and photophobia, a February 2005 VA treatment record reflects the Veteran denied nausea and vomiting and no visual changes were noted.  Regardless, the February 2004 VA examination report reflects normal neurologic findings and the examiner specifically stated that the headache had not been prostrating lately, noting a significant decrease in terms of intensity with medication, and a good functional level with minimal affect on daily activities.  

Private records, dated in April 2004 and April 2003, note cranial nerves were intact, no focal deficits were noted, reflexes were equal, bilaterally, and normal sensation to touch was reported.  A June 2003 record notes the Veteran denied headache, memory loss and syncope, and a July 2003 VA record notes no gross motor deficits, no atrophy, and no significant focal findings.  In addition, an October 2002 VA treatment record notes headaches were controlled very well with ibuprofen and speech was reported to be fluent and appropriate.  Strength was 5/5 and sensation was normal to light touch and pinprick in all extremities, and finger-to-nose and heel-to-shin coordination was normal.  

The Board notes that while the Veteran testified to having light sensitivity, Transcript at 23 (2000), and VA records, dated in February 2005, reflect complaints of eye pain and other associated eye symptoms, the symptoms, to include double vision noted in July 2006, have not been attributed to service-connected headaches by competent medical evidence.  The Board notes that the June 2011 VA examination report reflects macular degeneration.  In addition, the February 2004 VA and May 2003 VA examination reports note visual acuity was 20/30 in both eyes, pupils were equal, round, and reactive to light and accommodation, and extraocular movements were intact.  Regardless, the competent and probative evidence does not establish migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher rating, prior to July 29, 2009.  

A February 2002 private record notes neurologic status was intact and a March 2003 entry reflecting the Veteran denied headache notes a pinched nerve was suspected to have been responsible for complaints of headache the previous month.  The Board notes that records, dated in July 2003 and August 2004, note chronic cervalgia, a September 1991 VA treatment record reflects an impression of chronic headaches secondary to tension, and an impression of questionable sinus headache versus tension headache was entered in October 1990.  Regardless, the competent and probative evidence does not establish headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher rating, prior to July 29, 2009.  

The Board notes that the September 1991 VA examination report reflects the Veteran was alert and oriented time three, cranial nerves II-XII were intact, motor strength was 5/5, and reflexes were 2+ and equal throughout.  Sensory examination was normal, cerebellar examination was noted to reveal normal finger-to-nose coordination, and gait was noted to be normal.  In addition, a November 1990 VA record notes headaches four to five times per week lasting one to two hours, and no visual changes and no aura were noted.  

The Board notes that a November 1990 VA record reflects the Veteran was employed, and he testified to having daily, blinding headaches requiring him to lie down, Transcript at 6 (1992), and testified that he would occasionally have to leave work to go home and lay down, Transcript at 19-20 (2000).  In addition, while the May 2003 VA examination report notes he had to quit working due to headaches, the September 2007 VA examination report notes he retired in 1996 due to age or duration of work.  Regardless, the June 2011 VA examination report notes that headaches would not interfere with employment.  The Board note the 30 percent evaluation assigned, prior to July 29, 2009, contemplates impairment in earning capacity, including loss of time from exacerbations due to headaches.  38 C.F.R. § 4.1.  

The Board notes that correspondence received in February 1991 notes the Veteran's spouse was an x-ray technician and present at the time the Veteran was brought in to the hospital following the head injury, and the Board accepts her competent and credible description of the injury as severe, and such is consistent with the evidence.  In addition, the Veteran is competent to report his symptoms.  Neither his lay opinion nor that of his spouse, alone, however, is sufficient upon which to base a determination as to a relationship between service and current disability in this case.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Board notes that neither the Veteran nor his spouse is shown to have the medical expertise to diagnose traumatic brain injury.  

In this case, the Board has accorded more probative value to the VA reports and opinions.  The examiners reviewed the claims file, and the rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  The opinions are supported by VA treatment records.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

The evidence is in favor a 50 percent rating, but no higher, from July 29, 2009, but no earlier.  Consequently, and to that extent, the benefits sought on appeal are granted.  

Extraschedular Consideration

Even when a disability is rated at the maximum rating under the rating schedule, VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  The Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds the competent evidence does not establish, at any time, that the Veteran's service-connected post operative deviated nasal septum or headaches produce such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, the record reflects the Veteran was employed for many years, and while the Veteran has asserted he was unable to continue working due to headaches, the May 2003 VA examination notes that he retired due to age or duration of work, and the June 2011 VA examination reports notes that the disabilities would not interfere with sedentary employment.  In addition, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The June 2011 VA examination report notes a septoplasty repair in 1981.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER

The appeal in regard to a total disability rating based on individual unemployability is dismissed.  

An evaluation in excess of 50 percent for a post operative deviated nasal septum is denied.  

A 50 percent evaluation for headaches, from July 29, 2009, is granted 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


